DETAILED ACTION
Non-Final rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The sentence "method/device for operating a technical or non-technical system" in claims 1/16 leaves doubts about the patentability of the claimed invention due to doubts about the industrial applicability of the claimed invention, since the device can be non-technical and/or 2.1 The sentence "method/device for operating a technical or non-technical system" in claims 1/15 leaves doubts about the patentability of the claimed invention due to doubts about the industrial applicability of the claimed invention, since the device can be non-technical and/or
2.1 Der Satz „Verfahren/Vorrichtung zum Betreiben eines technischen oder nichttechnischen Systems“ in den Ansprüchen 1/15 lässt Zweifel an der Patentierbarkeit der beanspruchten Erfindung aufgrund von Zweifeln an der gewerblichen Anwendbarkeit der beanspruchten Erfindung aufkommen, da die Vorrichtung nicht- technisch und/oder
2.1 The phrase "Method/device for operating a technical or non-technical system" in claims 1/15 leaves doubts about the patentability of the claimed invention due to doubts about the industrial applicability of the claimed invention, since the device can be non-technical and/or
2.1 Der Ausdruck „Verfahren/Vorrichtung zum Betreiben eines technischen oder nichttechnischen Systems“ in den Ansprüchen 1/15 lässt Zweifel an der Patentierbarkeit der beanspruchten Erfindung aufgrund von Zweifeln an der gewerblichen Anwendbarkeit der beanspruchten Erfindung aufkommen, da die Vorrichtung nicht- technisch und/oder
Can't load full results
Try again
Retrying...
Retrying...
cannot have any commercial applicability. The specification does not provide a standard for ascertaining the requisite 
Claims 2-15 are rejected under 35 U.S.C. 112(a) because they lack clarity in their respective patent claims and share same enablement as independent claim 1.   
.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or  a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding Claims 1 and 16: The claims are recite a limitation, “i.e. method/device for operating a technical or non-technical system”. It is not clear what the “method/device for operating a technical or non-technical system” is refer too. claims 1/16 leaves indefinites about the patentability of the claimed invention due to 
2.1 Der Satz „Verfahren/Vorrichtung zum Betreiben eines technischen oder nichttechnischen Systems“ in den Ansprüchen 1/15 lässt Zweifel an der Patentierbarkeit der beanspruchten Erfindung aufgrund von Zweifeln an der gewerblichen Anwendbarkeit der beanspruchten Erfindung aufkommen, da die Vorrichtung nicht- technisch und/oder
2.1 The phrase "Method/device for operating a technical or non-technical system" in claims 1/15 leaves doubts about the patentability of the claimed invention due to doubts about the industrial applicability of the claimed invention, since the device can be non-technical and/or
2.1 Der Ausdruck „Verfahren/Vorrichtung zum Betreiben eines technischen oder nichttechnischen Systems“ in den Ansprüchen 1/15 lässt Zweifel an der Patentierbarkeit der beanspruchten Erfindung aufgrund von Zweifeln an der gewerblichen Anwendbarkeit der beanspruchten Erfindung aufkommen, da die Vorrichtung nicht- technisch und/oder
Can't load full results
Try again
Retrying...
Retrying...
 cannot have any commercial applicability. Though, the claim invention is tied with electrical power system, i.e. a technical system, however, it is also not clear what the “non-technical system” refers too. Is it based on human activity or evaluation? The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the claims are consider to be indefinite. The Examiner suggested.  It would be a “method/device for Electrical power system to identify the data attack”.
The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claims.

Regarding Claim 7: The claims are recite a limitation, “i.e. a permanently programmed system description model”. It is not clear what the “a permanently programmed system description model” is refer too. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the claims are consider to be indefinite. 

Regarding Claim 8: The claims are recite a limitation, “i.e. at least one information element of the first type from the at least one second facility to the at least one first facility and to at least one further facility”. It is not clear what the “at least one information element of the first type from” is refer too. Tthe antecedent of the 
3.2 Der Vorläufer des Merkmals „Informationen erster Art“ in Anspruch 8 ist nicht klar, da nicht klar ist, ob die „|Informationen erster Art“ in dem Merkmal „wobei in dem Verfahren von mindestens einer ersten Vorrichtung des Systems bis mindestens
3.2 The antecedent of the feature "first-type information" in Claim 8 is not clear, since it is not clear whether the "|first-type information" in the feature "whereby the method of at least a first device of the system to at least
3.2 Der Vorgänger des Merkmals "Ersttyp-Informationen" in Anspruch 8 ist nicht eindeutig, da nicht klar ist, ob die "|Ersttyp-Informationen" in dem Merkmal "wobei das Verfahren von mindestens einem ersten Gerät des Systems an mindestens
Can't load full results
Try again
Retrying...
Retrying...
at least one piece of information of the first type is transmitted to a second device" in claim 8, is the same information of the first type" as in the feature "information of the first type is transmitted from the second device to the first device and/or to at least one further device" in at least one piece of information of the first type is transmitted to a second device" in claim 1, is the same information of the first type" as in the feature "information of the first type is transmitted from the second device to the first device and/or to at least one further device" in
mindestens eine Information des ersten Typs wird an ein zweites Gerät übertragen" in Anspruch 1 sind die gleichen Informationen des ersten Typs" wie in dem Merkmal "Informationen des ersten Typs werden von dem zweiten Gerät an das erste Gerät übertragen und/oder an mindestens ein weiteres Gerät" in
at least one piece of information of the first type is transmitted to a second device" in claim 1, this is the same information of the first type" as in the feature "information of the first type is transmitted from the second device to the first device and/or to at least one further device" in
mindestens eine Information erster Art an eine zweite Einrichtung übermittelt wird" in Anspruch 1, handelt es sich um die gleiche Information erster Art" wie bei dem Merkmal "Information erster Art wird von der zweiten Einrichtung an die erste übermittelt Gerät und/oder an mindestens ein weiteres Gerät" in
Can't load full results
Try again
Retrying...
Retrying...
Claim 8. In order to _ eliminate_ the clarity objection _ it is proposed to change the feature "the first type of information" in claim 8 to be "another first type of information".Claim 8. In order to _ eliminate_ the clarity objection _ it is proposed to change the feature "a first type of information" in claim 8 to "another first type of information".
Anspruch 8. Um den Klarheitseinwand _ zu beseitigen_, wird vorgeschlagen, das Merkmal "eine erste Art von Informationen" in Anspruch 8 in "eine andere erste Art von Informationen" zu ändern.
Claim 8. In order to _ eliminate_ the objection of clarity _ it is proposed to change the feature "one information of the first kind" in claim 8 to "another information of the first kind".
Anspruch 8. Um den Einwand der Übersichtlichkeit _ zu beseitigen_, wird vorgeschlagen, das Merkmal "eine Information erster Art" in Anspruch 8 in "eine andere Information erster Art" zu ändern.
Can't load full results
Try again
Retrying...
Retrying...

	 










The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
Considering Prong 1 of the 101 analysis, the claims 1  and 16 recite mental steps that is used to” A method/ facility for operating a technical or non-technical system, which comprises the steps of: transmitting at least one information element of a first type which relates to the system and is dependent on a respective system state of the system from at least one first facility of the system to at least one second facility; using, in the at least one second facility, at least one information element of a second type 
Thus, the claim recites mental steps. Which for the Prong 1 of the eligibility test, this is identified as judicial exception and the judicial exception is not integrated into a practical application because the claim does not recite any additional elements. 
Claim does not provide an “Inventive Concept” because as discussed with respect to Step 2A Prong Two, claim only directed to mental steps based result, there is no the additional element  in the claim and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application at Prong 2.  The recitation of the system, first/second/other facility, technical/non-technical. Those facilities or system and making the data available to a user represents the implementation of the abstract idea.   The recitation of the “transmitting” step appears to 
Another consideration is whether the claim as a whole constitutes an improvement to some technology or technical field.  It is not sufficient to generally link the use of the abstract idea to a particular technological environment or field of use.  (This distinction is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  In contrast, the claimed invention in Parker v Flook merely established a general link between the recited abstract idea and the particular technological environment or field of use of hydrocarbon processing, without reciting a particular technological process which was being improved.)    There is no context provided in the claim which would limit the claim to a particular practical application of the abstract idea, rather than simply monopolizing the abstract idea across all possible particular industries.  
Based on these considerations, the additional elements in the claim do not appear to integrate the abstract idea into a practical application at Prong 2.  Instead, the claim would tend to monopolize the abstract idea itself.

Similar analysis of the other claims reach the same conclusion.  Dependent claims 2-14 recite further details of combination of abstract idea of mental steps and an insignificant extra-solution activity (data-gathering). Therefore, Dependent Claims 2-15 recite further details of abstract idea of mental steps as cited in Claims 1 and 16, without any practical application and inventive concepts. Furthermore, Claims 13 -15 recites some feature as” training facility is implemented in a control center, the system is an energy distribution or energy supply system, and the first and second facility form components of the energy distribution or energy supply system and the at least one second facility forms a control center of the technical system.” and thus Claims are ineligible, which are generic features of a technical system and cannot be a patent eligible subject matter. Therefore claims are patent ineligible.  
Regarding Claim 16, Claim is rejected under 35 USC § 101 because it is directed to non-statutory subject matter.   The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the descriptions or expressions of A facility for a technical or non-technical system, is not physical “things.” They are neither computer components nor statutory processes, as they are not “acts” being performed.  Such claimed facility do not define any structural and functional 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(2)as being anticipated  by 
 Hart et al. (US 2020/0356668) (best understood by the Examiner base on 112 rejection). 
 
Regarding Claims 1 and 16. Hart teaches a method for operating a technical or non-technical system, which comprises the steps of (figs 1-8):
 	transmitting at least one information element of a first type (106: fig. 8; s210: fig. 2) which relates to the system (102: fig.8) and is dependent on a respective system state of the system (sensor information: [0025]) from at least one first facility of the system  (102: fig. 8) to at least one second facility(104: fig. 8); 3
using, in the at least one second facility, at least one information element of a second type which originates neither from the at least one first facility nor from a different facility of the system, namely coming from a source other than the system (107: fig. 1& 8; s210: fig. 2), to estimate the respective system state (Topological information:[0025]); 
checking, on a basis of an estimated system state, whether the at least one information element of the first type received matches the estimated system state to a predefined extent(s212: fig.2; fig.3; [0026], [0029]-[0035]; 104 event detection: fig.8; fig. 5A-C); and 
regarding the at least one information element of the first type as trusted in an event of a match to the predefined extent (s214: fig. 2; 104 classification: fig.8; [0027]-[0028], fig.4; actual physical event: [0047]), otherwise generating a warning signal indicating a possible data attack in an event of no match (cyber-attack, alarm: [0028], [0047]104: fig. 8).

Regarding Claim 2. Hart further teaches the at least one first facility is one of a plurality of first facilities (transmission system: fig. 8); and 
the at least one second facility determines an actual system state on a basis of the at least one information element of the first type which it receives from the plurality of first facilities (system topological information: fig. 8),
compares the actual system state with the estimated system state  (fig. 5A-5C) and, if the actual and estimated system states match one another to the predefined extent(evet detection: s212: fig.2; fig.3; [0026], [0029]-[0035]; 104 event detection: fig.8), regards the at least one information element of the first type as trusted (nominal, fault: fig.8; actual physical event: [0047]), and otherwise generates the warning signal (alarm, hardened PMU data: fig. 8;[0047]).

Regarding Claim 3. Hart further teaches the at least one information element of the first type contains at least one measured value which has been measured by the at least one first facility being a measuring facility of the system (106: fig. 8; [0025]).

Regarding Claim 4. Hart further teaches the at least one second facility forms a component of the technical system (105: fig.1), and the at least one information element of the first type contains at least one measured value which the at least one second facility uses to control and/or monitor the system (power system control center may monitor the raw synchrophasor data on a user interface 105:[0051]-[0052]).

Regarding Claim 5. Hart further teaches the at least one second facility is a field device of the technical system and has an adjustment facility (122:fig.1 &8); and the at least one information element of the first type contains at least one adjustment command which the at least one second facility is intended to execute (s220: fig. 4; [004], [0028]).

Regarding Claim 6. Hart further teaches performing, via the at least one second facility, an estimation of the respective system state on a basis of the at least one information element of the second type and a trained artificial intelligence system which has been trained on a basis of different system states and matching information regarded as trusted (supervised learning may be implemented for re-calibration of the angle rotation threshold in the event classification module 112: [0050]-[0052]).

Regarding Claim 7. Hart further teaches the at least one second facility performs an estimation of the respective system state on a basis of the at least one information element of the second type and a permanently programmed system description model (nonlinear differential equations and algebraic constraints:[0038]; nonlinear electromechanical swing equations: [0029]).

Regarding Claim 8. Hart further teaches transmitting the at least one information element of the first type from the at least one second facility to the at least one first facility and to at least one further facility (control center: [0051]-[0054]), and the first or the at least one further facility (i.e. control center (122)): 
uses the at least one information element of the second type to estimate the respective system state([0051]); 
checks, on a basis of the estimated system state, whether the at least one information element of the first type received matches the estimated system state to the predefined extent ([0051]-[0052]); and 
in the event of a match to the predefined extent, regards the at least one information element of the first type as trusted, and otherwise generates the warning signal indicating the possible data attack ([0054]).

Regarding Claim 9. Hart further teaches  the at least one information element of the first type which the first facility transmits to the at least one second facility contains at least one measured value which has been measured by the at least one first facility (s220: fig. 4; [0004], [0028]; [0051]).

Regarding Claim 10. Hart further teaches the first, the second and/or the at least one further facility perform an estimation of the respective system state on a basis of a trained artificial intelligence system which has been trained on a basis of different system states and matching information regarded as trusted (140: fig. 1; ([0050]-[0054]).

Regarding Claim 11. Hart further teaches the system contains a training facility which performs training of the artificial intelligence system, whether it be for one of the first and second facilities, a plurality of the facilities or all facilities of the system which receive the at least one information element of the first type from a different facility of the system ([0050]-[0052]).

Regarding Claim 12. Hart further teaches the training facility (140: fig.1; [0050]) is implemented in the at least one second facility (104: fig. 1).

Regarding Claim 13. Hart further teaches the training facility (140: fig.1; [0050]) is implemented in a control center (104: fig. 1) of the system (100: fig.1&8).

Regarding Claim 14. Hart further teaches the system is an energy distribution or energy supply system (transmission system: fig.8), and the first and second facility form components of the energy distribution or energy supply system (100: fig.1&8).

Regarding Claim 15. Hart further teaches wherein the at least one second facility forms a control center (122: fig.1 & 8) of the technical system (100: fig.1).
-----------------------------------------------------------alternately…………………………………….
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MESTHA et al. (US 2018/0260561 A) (best understood by the Examiner base on 112 rejection).
    	Regarding Claims 1 and 16. Mestha teaches method for operating a technical or non-technical system, which comprises the steps of (fig. 1 and paragraph 0005: "systems and methods to protect an electric power grid from malicious intent such as cyber-attacks in an automatic and accurate manner").
 transmitting at least one information element of a first type  (paragraph 0004: "means for receiving, from a spray of heterogeneous data source nodes, a series of current data source node values ​​over time that represent a current operation of the electric power grid" and paragraph 0038: "A real time threat detection platform 350 may receive the...streams of data from the data source nodes) which relates to the system (paragraph 0004: "the electric power grid") and is dependent on a respective system state of the system (paragraph 0027: "At least one of the data source nodes (e.g., controller nodes, etc.) may be associated with, for example, sensor data") from at least one first facility of the system (Fig. 1: "DS..." and paragraph 0002: "Data Source Node")  to at least one second facility (paragraph 0038: "A real-time threat detection platform 350"); 
using, in the at least one second facility, at least one information element of a second type (paragraph 0038: "boundaries") which originates neither from the at least one first facility nor from a different facility of the system, namely coming from a source other than the system (paragraph 0022: "Information from the normal space  data source 110 and the abnormal space data source 120 may be provided to an offline abnormal state detection model creation computer 140 that uses this data to create a decision boundary" / Comment: Der "abnormal state detection model creation computer 140" to be " another source" in claim 1), to estimate the respective system state (paragraph 0038: "A real-time threat detection platform 350 may receive the boundaries)' ; 
checking, on a basis of an estimated system state, whether the at least one information element of the first type received matches the estimated system state to a predefined extent (0038: "During real-time detection, continuous batches of data source node data may be processed by the platform 350, normalized and the feature vector 
regarding the at least one information element of the first type as trusted in an event of a match to the predefined extent ((0042: "the current data source node location is between the minimum and maximum boundaries {that is, the “X” is between the dotted and dashed lines). As a result, the system may determine that the operation of the electric power grid is normal (and no threat is being detected indicating that the system is currently under attack)")), otherwise generating a warning signal indicating a possible data attack in an event of no match ((0039: "If it falls within the attack region, then a cyber-attack may be declared" and 0038: "An accommodation element 358 may generate outputs 370, such as an anomaly decision indication (e.g., threat alert signal)")).

Regarding Claim 2. Mestha further teaches  the at least one first facility is one of a plurality of first facilities; and the at least one second facility determines an actual system state on a basis of the at least one information element of the first type which it receives from the plurality of first facilities, compares the actual system state with the estimated system state and, if the actual and estimated system states match one another to the predefined extent, regards the at least one information element of the first type as trusted, and otherwise generates the warning signal([0039], fig. 1).

Regarding Claim 3. Mestha further teaches the at least one information element of the first type contains at least one measured value which has been measured by the at least one first facility being a measuring facility of the system ([0039], fig.1).

Regarding Claim 4. Mestha further teaches the at least one second facility forms a component of the technical system, and the at least one information element of the first type contains at least one measured value which the at least one second facility uses to control and/or monitor the system ([0039]).

Regarding Claim 5. Mestha further teaches  the at least one second facility is a field device of the technical system and has an adjustment facility; and the at least one information element of the first type contains at least one adjustment command which the at least one second facility is intended to execute ([0039-0040], wherein the platform 350 comprises a field device as the platform receives signals from the sensors; and the "control intermediary parameter" in paragraph 0040, which corresponds to the "control command").

Regarding Claim 6. Mestha further teaches performing, via the at least one second facility, an estimation of the respective system state on a basis of the at least one information element of the second type and a trained artificial intelligence system which has been trained on a basis of different system states and matching information regarded as trusted (fig. 3, [0022], [0029], [0039]).

Regarding Claim 7. Mestha further teaches the at least one second facility performs an estimation of the respective system state on a basis of the at least one information element of the second type and a permanently programmed system description model (fig. 3, [0022], [0029], [0039]).

Regarding Claim 14. Mestha further teaches the system is an energy distribution or energy supply system, and the first and second facility form components of the energy distribution or energy supply system ([0039]-[0040]].

Regarding Claim 15. Mestha further teaches the at least one second facility forms a control center of the technical system (350).


Claim(s) 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MESTHA et al. (US 2018/0260561 A) (best understood by the Examiner base on 112 rejection), supported by  CHRISTIAN et al. "LV-grid automation system - A technology review", 2014 IEEE PES GENERAL MEETING OERTER CHRISTIAN ET AL: "LV-grid automation system - A technology re", 2014 IEEE PES GENERAL MEETING |
OERTER CHRISTIAN ET AL: "LV-grid automation system - A technology re", 2014 IEEE PES GENERAL SINGLE |
OERTER CHRISTIAN AND AL: "LV-grid automation system - A technology re", 2014 IEEE PES GENERAL MEETING |
OERTER CHRISTIAN AND AL: "LV-grid automation system - A technology re", 2014 IEEE PES GENERAL SËMMUNG |
Can't load full results
Try again
Retrying...
Retrying...
CONFERENCE & EXPOSITION, IEEE, July 27, 2014 (2014-07-27), Pages 1-5.
CONFERENCE & EXPOSITION, IEEE, July 27, 2014 (2014-07-27), Pages 1-5, XP032670577, DOI: 10.1109 / PESGM.2014.6939827 [found on 2014-10-29]
KONFERENZ & EXPOSITION, IEEE, 27. Juli 2014 (2014-07-27), Säiten 1-5, XP032670577, DOI: 10.1109 / PESGM.2014.6939827 [op 2014-10-2019 fonnt]
CONFERENCE & EXPOSITION, IEEE, 27 July 2014 (2014-07-27), Pages 1-5, XP032670577, DOI: 10.1109 / PESGM.2014.6939827 [found 29-10-2014]
CONFERENCE & EXPOSITION, IEEE, 27. Juli 2014 (2014-07-27), Säiten 1-5, XP032670577, DOI: 10.1109 / PESGM.2014.6939827 [29-10-2014 fonnt]
Can't load full results
Try again
Retrying...
Retrying...

Regarding Claim 8. Mestha further teaches transmitting the at least one information element of the first type from the at least one second facility to the at least one first facility and to at least one further facility, and the first or the at least one further facility: uses the at least one information element of the second type to estimate the respective system state; checks, on a basis of the estimated system state, whether the  in paragraph 0038 of Mestha it is disclosed that control actions are carried out by the platform 350, and in paragraph 0040/0043 that the parameters of the control signals can also be analyzed in a similar method, namely how 6.4 Regarding claims 8 and 9, in paragraph 0038 of D1 it is disclosed that control actions are carried out by the platform 350, and in paragraph 0040/0043 that the parameters of the control signals can also be analyzed in a similar method, namely how
6.4 In Bezug auf die Ansprüche 8 und 9 wird in Absatz 0038 von D1 offenbart, dass Steueraktionen von der Plattform 350 ausgeführt werden, und in Absatz 0040/0043, dass die Parameter der Steuersignale auch in einem ähnlichen Verfahren analysiert werden können, nämlich wie
6.4 Regarding claims 8 and 9, in paragraph 0038 of D1 it is disclosed that control actions are performed by the platform 350, and in paragraph 0040/0043 that the parameters of the control signals can also be analyzed in a similar method, namely how
6.4 In Bezug auf die Ansprüche 8 und 9 wird in Absatz 0038 von D1 offenbart, dass Steueraktionen von der Plattform 350 durchgeführt werden, und in Absatz 0040/0043, dass die Parameter der Steuersignale auch in einem ähnlichen Verfahren analysiert werden können, nämlich wie
Can't load full results
Try again
Retrying...
Retrying...
the real-time measurement data sent to the platform 350 from the source node (paragraph 0045). the real-time measurement data sent to the platform 350 from the source node (paragraph 0045).
die Echtzeit-Messdaten, die von dem Quellenknoten an die Plattform 350 gesendet werden (Absatz 0045).
the real-time measurement data sent to the platform 350 from the "source node" (section 0045).
die Echtzeitmessdaten, die von dem "Quellenknoten" (Abschnitt 0045) an die Plattform 350 gesendet werden.
Can't load full results
Try again
Retrying...
Retrying...
It is obvious to those skilled in the field of power grid control that control actions are also sent from the power grid controller (Platform 350 according to Mestha) to the controlled data sources (Data Source according to Mestha) (see as evidence the paragraph "Optimized Control Strategy" in Section It is obvious to those skilled in the field of power grid control that control actions are also sent from the power grid controller (Platform 350 according to D1) to the controlled data sources (Data Source according to D1) (see as evidence the paragraph "Optimized Control Strategy" in Section
Für Fachleute auf dem Gebiet der Stromnetzsteuerung ist es offensichtlich, dass Steueraktionen auch von der Stromnetzsteuerung (Plattform 350 gemäß D1) an die gesteuerten Datenquellen (Datenquelle gemäß D1) gesendet werden (siehe als Beweis den Abschnitt „ Optimierte Regelstrategie" im Abschnitt
It is obvious to those skilled in the art of power grid control that control actions are also sent from the power grid control element (Platform 350 according to D1) to the controlled data sources (Data Source according to D1) (see as evidence the paragraph "Optimized Control Strategy" in Section
Für den Fachmann auf dem Gebiet der Stromnetzsteuerung ist es offensichtlich, dass Steueraktionen auch von dem Stromnetzsteuerelement (Plattform 350 gemäß D1) an die gesteuerten Datenquellen (Datenquelle gemäß D1) gesendet werden (siehe als Beweis den Absatz "Optimierte Regelstrategie" im Abschnitt
Can't load full results
Try again
Retrying...
Retrying...
IV.B in document CHRISTIAN). IV.B in document D2).
...
IV.B of document D2).
...
Can't load full results
Try again
Retrying...
Retrying...
Those skilled in the art would utilize this teaching and also verify the accuracy of these control signals by comparing the real time data and the estimates in the source nodes reviews.
Those skilled in the art would utilize this teaching and also verify the accuracy of these control signals by comparing the real time data and the estimates in the source nodes reviews.
Fachleute würden diese Lehre verwenden und auch die Genauigkeit dieser Steuersignale durch Vergleichen der Echtzeitdaten und der Schätzungen in den Quellenknotenüberprüfungen verifizieren.
Those skilled in the art would utilize this teaching and also verify the correctness of these control signals by comparing the real-time data and the estimates in the source nodes reviews.
Fachleute würden diese Lehre verwenden und auch die Korrektheit dieser Steuersignale durch Vergleichen der Echtzeitdaten und der Schätzungen in den Quellenknotenüberprüfungen verifizieren.
Can't load full results
Try again
Retrying...
Retrying...

Regarding Claim 9. Mestha further teaches the at least one information element of the first type which the first facility transmits to the at least one second facility contains at least one measured value which has been measured by the at least one first facility being a measuring facility of the system; and the at least one information element of the first type which the at least one second facility transmits to the first and/or to the at least one further facility contains at least one adjustment command which the first or the at least one further facility is intended to execute([0040], [0043], [0045] of Mestha and  CHRISTIAN’s: section IV.B). ( in paragraph 0038 of Mestha it is disclosed that 
6.4 In Bezug auf die Ansprüche 8 und 9 wird in Absatz 0038 von D1 offenbart, dass Steueraktionen von der Plattform 350 ausgeführt werden, und in Absatz 0040/0043, dass die Parameter der Steuersignale auch in einem ähnlichen Verfahren analysiert werden können, nämlich wie
6.4 Regarding claims 8 and 9, in paragraph 0038 of D1 it is disclosed that control actions are performed by the platform 350, and in paragraph 0040/0043 that the parameters of the control signals can also be analyzed in a similar method, namely how
6.4 In Bezug auf die Ansprüche 8 und 9 wird in Absatz 0038 von D1 offenbart, dass Steueraktionen von der Plattform 350 durchgeführt werden, und in Absatz 0040/0043, dass die Parameter der Steuersignale auch in einem ähnlichen Verfahren analysiert werden können, nämlich wie
Can't load full results
Try again
Retrying...
Retrying...
the real-time measurement data sent to the platform 350 from the source node (paragraph 0045). the real-time measurement data sent to the platform 350 from the source node (paragraph 0045).
die Echtzeit-Messdaten, die von dem Quellenknoten an die Plattform 350 gesendet werden (Absatz 0045).
the real-time measurement data sent to the platform 350 from the "source node" (section 0045).
die Echtzeitmessdaten, die von dem "Quellenknoten" (Abschnitt 0045) an die Plattform 350 gesendet werden.
Can't load full results
Try again
Retrying...
Retrying...
It is obvious to those skilled in the field of power grid control that control actions are also sent from the power grid controller (Platform 350 according to Mestha) to the controlled data sources (Data Source according to Mestha) (see as evidence the paragraph "Optimized Control Strategy" in Section It is obvious to those skilled in the field of power grid control that control actions are also sent from the power grid controller (Platform 350 according to D1) to the controlled data sources (Data Source according to D1) (see as evidence the paragraph "Optimized Control Strategy" in Section
Für Fachleute auf dem Gebiet der Stromnetzsteuerung ist es offensichtlich, dass Steueraktionen auch von der Stromnetzsteuerung (Plattform 350 gemäß D1) an die gesteuerten Datenquellen (Datenquelle gemäß D1) gesendet werden (siehe als Beweis den Abschnitt „ Optimierte Regelstrategie" im Abschnitt
It is obvious to those skilled in the art of power grid control that control actions are also sent from the power grid control element (Platform 350 according to D1) to the controlled data sources (Data Source according to D1) (see as evidence the paragraph "Optimized Control Strategy" in Section
Für den Fachmann auf dem Gebiet der Stromnetzsteuerung ist es offensichtlich, dass Steueraktionen auch von dem Stromnetzsteuerelement (Plattform 350 gemäß D1) an die gesteuerten Datenquellen (Datenquelle gemäß D1) gesendet werden (siehe als Beweis den Absatz "Optimierte Regelstrategie" im Abschnitt
Can't load full results
Try again
Retrying...
Retrying...
IV.B in document CHRISTIAN). IV.B in document D2).
...
IV.B of document D2).
...
Can't load full results
Try again
Retrying...
Retrying...
Those skilled in the art would utilize this teaching and also verify the accuracy of these control signals by comparing the real time data and the estimates in the source nodes reviews.

Regarding Claim 10. Mestha further teaches the first, the second and/or the at least one further facility perform an estimation of the respective system state on a basis of a trained artificial intelligence system which has been trained on a basis of different system states and matching information regarded as trusted(f346: fig. 3, [0022], [0029], [0033], [0039], [0043]).

Regarding Claim 11. Mestha further teaches the system contains a training facility which performs training of the artificial intelligence system, whether it be for one of the first and second facilities, a plurality of the facilities or all facilities of the system which receive the at least one information element of the first type from a different facility of the system (346: fig. 3, [0022], [0029], [0033], [0039], [0043]).

Regarding Claim 12. Mestha further teaches the training facility is implemented in the at least one second facility (346: fig. 3, [0022], [0029], [0033], [0039], [0043]).

Regarding Claim 13. Mestha further teaches the training facility is implemented in a control center of the system ([0039]-[0040]]).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864